





THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO PALTAR NATION LIMITED
PARTNERSHIP THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.

SECURED CONVERTIBLE PROMISSORY NOTE

USD$100,000.00

October 27, 2015
  Denver, Colorado

For value received, PALTAR NATION LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Partnership”), promises to pay to Michael B. Cox (the
“Holder”), the principal sum of One Hundred Thousand Dollars USD($100,000.00).
Interest shall accrue from the date of this Secured Convertible Promissory Note
(this “Note”) on the unpaid principal amount hereunder at a rate equal to 10.00%
per annum; provided, that on and after the Maturity Date (as defined below) or
an Event of Default (as defined below), interest shall accrue from and after
such date on the unpaid principal and all accrued but unpaid interest of this
Note at a rate equal to 15.00% per annum.  This Note is one of a number of
promissory notes (collectively, the “Notes”) issued under that certain Secured
Convertible Note Purchase Agreement initially dated as of August 4, 2015, by and
among the Partnership and the Purchasers listed on the signature pages thereto
(the “Purchase Agreement”).  This Note is subject to the following terms and
conditions:

1.

Maturity.  Unless converted as provided herein, all principal and any accrued
but unpaid interest under this Note shall be due and payable on November
30, 2016 (the “Maturity Date”).  Subject to Section  below, interest shall
accrue on this Note and shall be due and payable in full on the Maturity Date.
 Notwithstanding the foregoing, the entire unpaid principal sum of this Note,
together with accrued and unpaid interest thereon, shall become immediately due
and payable upon a material breach by (a) the Partnership of this Note, another
Note or the Purchase Agreement, or (b) Wotan Group Limited, an Australian
limited company (ACN 14998651), of the Pledge Agreement (as defined below), in
each case that is not cured within thirty (30) days of such breach (an “Event of
Default”).

2.

Conversion.

(a)

Qualified Financing.  Upon a sale of the Partnership’s limited partnership
interests (“Interests”) in a single transaction or a series of related
transactions yielding gross cash proceeds to the Partnership of at least
$20,000,000 (including without limitation, this Note and any other Notes issued
under the Purchase Agreement) on or before the Maturity Date (a “Qualified
Financing”), the principal and any accrued but unpaid interest under this Note
shall automatically be converted into Interests upon the terms set forth in
Section  below.

(b)

Terms of Conversion.  The Interests to be issued to the Holder upon a conversion
pursuant to Section  shall be equal to the quotient obtained by dividing (i) the
entire principal amount of this Note plus any accrued but unpaid interest under
this Note by (ii) 80.00% of the per-Interest price of the Interests sold to
persons other than holders of Notes in a Qualified Financing.  The issuance of
such Interests upon such conversion shall be substantially upon the same terms
and subject to the same conditions applicable to the Qualified Financing and the
Partnership’s limited partnership agreement and other documents governing such
Qualified Financing.  Upon such conversion of this Note, the Partnership and the
Holder hereby agree to execute and deliver to each other all transaction
documents related to the Qualified Financing necessary to effect the issuance of
the Interests to the Holder.

3.

Conversion Procedure.



(a)

Conversion.  If this Note is converted pursuant to Section , the Partnership
shall give written notice to the Holder, notifying the Holder of the conversion
to be effected, the applicable conversion price, the amount of principal and any
accrued but unpaid interest to be converted, the Interests to be issued, the
date on which such conversion is expected to occur and a request for such Holder
to physically surrender this Note to the Partnership.  Upon receipt of such
notice, the Holder shall surrender this Note at the Partnership’s principal
executive office, or, if this Note has been lost, stolen, destroyed or
mutilated, then, in the case of loss, theft or destruction, the Holder shall
deliver an indemnity agreement reasonably satisfactory in form and substance to
the Partnership or, in the case of mutilation, the Holder shall surrender and
cancel this Note.  Such conversion shall be deemed to have been made in
connection with the closing of the Qualified Financing, and on and after such
date the person entitled to receive the Interests issuable upon such conversion
shall be treated for all purposes as the record holder of such Interests.



(b)

Same Rights.  Upon conversion of this Note into Interests, the Partnership shall
ensure that the Holder is given the same rights with respect to such Interests
as those granted to the similarly situated purchasers of Interests in the
Qualified Financing.




1.

Payment; Prepayment.  All payments hereunder shall be made in lawful money of
the United States of America at the Holder’s address on the signature page
attached hereto or at such other place as the Holder hereof may from time to
time designate in writing to the Partnership.  The Partnership may prepay this
Note at any time without penalty by providing all holders of the Notes written
notice of the Partnership’s intent to prepay the Notes, but prepayment shall not
occur without the prior written consent of the holders of a majority of the
aggregate outstanding principal amounts owed under all of the Notes. Such
prepayment shall be made on a pro rata basis based on the respective aggregate
outstanding amount of each Note to be prepaid.



2.

Security.  The Holder’s rights under this Note are secured by the “Pledged
Securities”, as defined in the Pledge Agreement, dated as of August 4, 2015,
executed by Wotan Group Limited, an Australian limited company, in favor of the
Secured Parties (as defined therein) listed on the signature pages thereto
(including the Holder hereunder) (the “Pledge Agreement”).



3.

Transfer; Successors and Assigns.  The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Partnership and the Holder.  Notwithstanding the foregoing, the
Holder may not assign, pledge, or otherwise transfer this Note without the prior
written consent of the Partnership.  Subject to the preceding sentence, this
Note may be transferred only upon surrender of the original Note (or an
indemnity agreement if the Note is lost, stolen or destroyed) for registration
of transfer, duly endorsed, or accompanied by a duly executed written instrument
of transfer in form satisfactory to the Partnership.  Thereupon, a new note for
the same principal amount and interest will be issued to, and registered in the
name of, the transferee.  Interest and principal are payable only to the
registered holder of this Note.  The Partnership cannot assign this Note or its
obligations or rights hereunder without the approval of the Holder.



4.

Governing Law.  This Note and all acts and transactions pursuant hereto and the
rights and obligations of the Partnership and the Holder shall be governed,
construed and interpreted in accordance with the laws of the state of Delaware,
without giving effect to principles of conflicts of law.  

5.

Notices.  All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given upon: (a)
personal delivery to the party to be notified, (b) when sent, if received by
electronic mail or facsimile during normal business hours of the recipient, and
if not received during normal business hours, then on the recipient’s next
business day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) three (3)
business days after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature pages to the Purchase
Agreement, or as subsequently modified by written notice.

6.

Amendments and Waivers.  Any term of this Note may be amended only with the
written consent of the Partnership and the holders of a majority of the
aggregate outstanding principal amount owed under all of the Notes; provided,
that the following terms cannot be amended without the consent of the holder of
this Note: a reduction in the interest rate, accrued interest or principal
amount owed on this Note or the convertibility price and/or discount of this
Note.

7.

Entire Agreement.  This Note, any Confidentiality Agreement between the
Partnership and a Purchaser, the Purchase Agreement, the Pledge Agreement and
the documents referred to herein and therein, constitute the entire agreement
between the Partnership and the Holder pertaining to the subject matter hereof
and thereof, and any and all other written or oral agreements existing between
the Partnership and the Holder are expressly canceled.

8.

Interest Rate Limitation.  Notwithstanding anything to the contrary contained in
this Note or the Purchase Agreement (the “Loan Documents”), the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If the
Holder shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal remaining owed under this Note
or, if it exceeds such unpaid principal, refunded to the Partnership.  In
determining whether the interest contracted for, charged, or received by the
Holder exceeds the Maximum Rate, the Holder may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of this Note.

9.

Loss of Note.  Upon receipt by the Partnership of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Note
and, in the case of loss, theft or destruction, delivery of an indemnity
agreement reasonably satisfactory in form and substance to the Partnership or,
in the case of mutilation, on surrender and cancellation of this Note, the
Partnership shall execute and deliver, in lieu of this Note, a new Note executed
in the same manner as this Note, in the same principal amount as the unpaid
principal amount of this Note and dated the date to which interest shall have
been paid on this Note or, if no interest shall have yet been so paid, dated the
date of this Note.

[Signature Pages Follow]








 

" = "1" "" "" 7102223.1










IN WITNESS WHEREOF, the Partnership has executed this Secured Convertible
Promissory Note as of the date first set forth above.

THE PARTNERSHIP:

PALTAR NATION LIMITED PARTNERSHIP

By: /s/ Carmen J. Lotito

(Signature)

Name: Carmen J. Lotito

  

Title: Vice President

AGREED TO AND ACCEPTED:

/s/ Michael B. Cox

6607 Glen Cove

Houston, TX  77007

      








[Signature Page to Secured Convertible Promissory Note]

 

" = "1" "" "" 7102223.1


